Citation Nr: 1645344	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of spinal meningitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1971 and additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was before the Board in March 2012 and November 2013 when it was remanded for further evidentiary development.  It now returns for appellate review.  

In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file. 

Since the most recent adjudication of the claim on appeal, in a June 2014 supplemental statement the case, the Veteran submitted additional evidence, to include a service record, a letter from the Social Security Administration record and a bank account statement, all received in July 2015 in connection with a pension claim, which is referred below, but did not waive review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2015).  However, this evidence is either duplicative or not relevant to the claim on appeal, except as to the notice of the existence of Social Security Administration records, which is addressed in the remand below.  

In July 2015, the Veteran submitted VA Form 21-527EZ, Application for Pension, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In a July 2015 statement, submitted in connection with a pension claim, the Veteran indicated he received disability benefits from the Social Security Administration.  He also submitted a letter from the Social Security Administration dated in October 2014.  VA is obligated to obtain Social Security Administration records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The Board finds there is a reasonable possibility that the Social Security Administration records could help the Veteran, as during a May 2008 VA examination the Veteran reported that he avoided activities when he had headaches and in an August 2010 VA examination he reported that he was current unemployed due to his physical impairment.  

Additionally, in a March 2010 statement, the Veteran reported, in part, that he had suffered from the pain in his neck and back ever since he had meningitis and that the pain was always present.  He further described that if he looked down to wash dishes five minutes was all he could stand and then he would have to sit down.  He also reported that he had learned how to manage the pain by doing very little.  However, the record does not include any administrative or medical documents held by the Social Security Administration or evidence of VA's attempt to procure such documents.  On remand, attempts must be made to obtain any relevant records associated with any claim for disability benefits administered by the Social Security Administration and associate any obtained records with the claims file.

Additionally, the Veteran receives regular treatment from the Bay Pines VA Healthcare System in Bay Pines, Florida.  Thus, on remand, updated treatment records from the Bay Pines VA Healthcare System, and any associated outpatient clinics, from May 2014 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain all VA treatment records for the Veteran dated from May 2014 to the present, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




